UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 MCKESSON CORP. et al.,                           )
                                                  )
               Plaintiffs,                        )
                                                  )
               v.                                 )       Civ. Action No. 82-220 (RJL)
                                                  )
 ISLAMIC REPUBLIC OF IRAN et al.,                 )
                                                  )
               Defendants.                        )


                                     ~RDER
                         (Marchz2. 2013) [Dkts. ##960, 961, 969]


        For the reasons set forth in the Memorandum Opinion entered this date, it is this
  ~
~day ofMarch, 2013, hereby
        ORDERED that plaintiffs' Motion for Entry of Final Judgment [Dkts. ##961,

 969] is GRANTED in part and DENIED in part; and it is further

        ORDERED that judgment be entered in favor of the plaintiffs and against the

 defendants in the amount of$40,551,000.40; and it is further

        ORDERED that plaintiffs are entitled to seek additional fees and costs incurred

 after June 30, 2012 and until the conclusion of this litigation and are hereby authorized to

 submit a further application for such fees and costs consistent with this Judgment; and it

 is further
               ORDERED that in accordance with U.S.C. § 1961, post-judgment interest

shall accrue on all amounts awarded to plaintiffs pursuant to this Judgment as of the date

hereof; and it is further

       ORDERED that defendants' July 30, 2012 motion [Dkt. #960] is DENIED as

MOOT.

       SO ORDERED.


                                                    CHARDJ.L 0~
                                                  United States District Judge